Exhibit 10.28

FIRST AMENDMENT

TO

POLYMER HOLDINGS LLC

CASH INCENTIVE PLAN

WHEREAS, Kraton Performance Polymers, Inc. (the “Company”), has established and
maintains the Polymer Holdings LLC Cash Incentive Plan (the “Plan”); and

WHEREAS, pursuant to Section 7(e) of the Plan, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) has the right to amend the
Plan at any time; and

WHEREAS, the Committee desires to amend the second sentence of Section 5 of the
Plan to add “working capital” to the list of Performance Targets.

NOW, THEREFORE, the Committee hereby amends the Plan, effective as of January 1,
2012, as follows:

1. The second sentence of Section 5 of the Plan is hereby amended in its
entirety to read as follows:

“Such Performance Targets shall be based on one or more of the following
business criteria: cash flow; working capital; EBITDA; profit; safety
performance; innovation as a percent of total revenue; cost out and pricing
initiatives before or after tax net income; earnings per share; book value per
share; stock price; return on stockholder’s equity; expense management;
improvements in capital structure; profitability of an identifiable business
unit or product (including return on investment on new business acquisitions or
growth and expansion activities for the year); business growth (percent increase
in revenue from year to year); before or after tax profit margins; budget
comparisons; total return to stockholders; market share (percent shares the
Company has captured in the market); increase in production volume (percent of
increase from year to year); increase in productivity yield per acreage; percent
of decrease in production costs; customer satisfaction based on a third party
survey; decrease costs of delivery of service (e.g. freight costs, costs of
loans, reduction of inventory); decrease turnaround time for servicing requests
or processing information (e.g. number of days closing, numbers of days accounts
payables turnaround time); identification of ways to cut down costs on a long
term basis; implementation of new systems, processes, procedures to accomplish
better efficiency, reduce current costs, or provide better management
information reports; implementation of improvements in area of accountability
and responsibility that has great impact on the management of the business; the
relative performance of the Company against a peer group of companies on any of
the measures above.”



--------------------------------------------------------------------------------

2. The Plan shall remain in full force and effect and, as amended by this
Amendment, is hereby ratified and affirmed in all respects.

IN WITNESS WHEREOF, Kraton Performance Polymers, Inc. has caused this Amendment
to be executed by its duly authorized officer as of this 16th day of February,
2012, but effective as set forth above.

 

KRATON PERFORMANCE POLYMERS, INC. By:   /s/ Richard A. Ott Name:   Richard A.
Ott Title:   Vice President – HR